Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (WO 2009/149526 as cited on IDS) in view of Barnes (US 5,178,739) and Sandlin (US 2002/0170821). 
Regarding claim 13, Binder teaches a process for the thermochemical treatment of the surface of metallic pieces, in a plasma reactor having a reaction chamber (23) provided with: 
a support (30) carrying the metallic pieces (1); 
a system of anode and cathode (40, 41, 42) having one of its electrodes associated with a pulsating DC power supply (50) ; 

and an outlet (22) for exhaustion of gas load, 
comprising:
connecting the anode to a first electrode and to a ground and connecting the cathode to the support (30), operating as the other electrode of the system of anode and cathode, and to a negative potential of the pulsating DC power supply (50, pg. 18);
statically positioning the metallic pieces (1) on the support (30) associated with the cathode in the interior of the reaction chamber (23);
surrounding the support (30) and the metallic pieces (1) with an ionizable gas load supplied to the reaction chamber (23) through the inlet (21);
heating (70) the interior of the reaction chamber (23) to a working temperature (pg. 9, ln. 25-35, pg. 14, ln. 5-15);
applying to the cathode, associated with the support (30) and with the metallic pieces (1), an electric discharge in order to cause the formation of a gas plasma with energetic ions surrounding the metallic pieces (1) and the support (30, pg. 16, 18);
releasing, to the interior of the reaction chamber (23), the atoms of the alloy elements to be ionically bombarded against the surfaces of the metallic pieces (1) negatively polarized by the pulsating DC power supply (50, pg. 19, ln. 1-10); and
providing the exhaustion of the gas load (60) from the interior of the reaction chamber (23, pg. 19, ln. 9).	
Binder does not teach providing a solid precursor defined inside a tubular sputtering chamber in the form of a tube having both ends open to the interior of the reaction chamber (RC) and being associated with an electric power supply.  Nor does it teach applying a potential difference between the at least one tubular sputtering chamber and the anode. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of thermochemical treatment of metallic pieces of Binder by providing a solid precursor defining the interior of at least one tubular sputtering chamber, the form of a tube having both ends open to the interior of the reaction chamber and being associated with an electric power supply; applying a potential difference between the at least one tubular sputtering chamber and the anode in order to provide the sputtering of the solid precursor, releasing from the latter and into the interior of the reaction chamber, the alloy elements to be ionically bombarded against the surfaces of the substrate, as taught by Barnes, because it would provide a sputtering system for high rate material deposition (col. 2, ln. 38-40).  
Barnes teaches its sputtering target can release metal elements but does not teach an alloy sputtering target. 
Sandlin teaches a cylindrical alloy target because it would allow more than one metal to be deposited from a single sputtering target [0009]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metal sputtering target of Binder by providing a sputtering target capable of releasing alloy elements, as taught by Sandlin, because it would allow more than one metal to be deposited from a single sputtering target [0009].

Barnes teaches at least one tubular sputtering chamber (14) is subjected to the working temperature in the interior of the reaction chamber (Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of thermochemical treatment of the surface of metallic pieces of Binder by providing at least one tubular sputtering chamber is subjected to the working temperature in the interior of the reaction chamber, as taught by Barnes, because it would provide a sputtering system for high rate material deposition (col. 2, ln. 38-40).  
Regarding claim 15, Binder does not teach the at least one tubular sputtering chamber defines a hollow cathode associated with the anode of the system of anode and cathode of the reaction chamber  of the reactor.
Barnes teaches one tubular sputtering chamber (14) defines a hollow cathode associated with the anode (ground, Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of anode and cathode of the reaction chamber of the reactor of Binder by providing one tubular sputtering chamber defines a hollow cathode associated with the anode, as taught by Barnes, because it would provide a sputtering system for high rate material deposition (col. 2, ln. 38-40).  
Regarding claim 16, Binder teaches the ionization of the gas load is carried out by a DC electric discharge which generates plasma and consequently produces the alloy element for the surface treatment of the metallic pieces but doesn’t teaches ionizing a solid precursor. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ionization of Binder by providing teach the ionization of the gas load and of the solid precursor is carried out by a DC electric discharge which generates plasma and consequently produces the alloy element for the surface treatment of the metallic pieces, as taught by Barnes, because it would create nanoparticles with a core and a shell ([0012-0014]). 
Regarding claim 17, Binder teaches the inlet (21) of ionizable gas load is admitted in the interior of the reaction chamber by the upper part of the reactor, so as to be aligned with a vertical symmetry axis of the reaction chamber (RC) and the metallic pieces (1) on the support (30).
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (WO 2009/149526 as cited on IDS) in view of Barnes (US 5,178,739). 
Regarding claim 29, Binder teaches a reactor for the thermochemical treatment of the surface of metallic pieces, said plasma reactor (23) having a metallic housing (20) defining, internally, a reaction chamber (RC) provided with: a support (30) carrying the metallic pieces (1); 
a system of anode and cathode (40) associated with a pulsating DC power supply (50); 
an inlet (21) of ionizable gas load; an outlet (22) of exhaustion of gas load, connected to a vacuum system (60);
 and a heating means (70) mounted to the metallic housing (20) in order to heat the interior of the reaction chamber (23, pg. 11, 25-30) to a working temperature, characterized in that it comprises:
the anode connected to a first electrode and to a ground, and the cathode connected to the support (30), operating as the other electrode of the system of anode and cathode (40), and to a respective negative potential of the pulsating DC power supply (50, pg. 18);

Binder further teaches the alloy elements to be ionically bombarded against the surfaces of the metallic pieces (1) negatively polarized by the pulsating DC power supply (50, pg. 16, 18)
 Binder does not teach a solid precursor operatively associated with the interior of the reaction chamber at least one tubular sputtering chamber carrying the solid precursor. 
Barnes teaches a solid precursor operatively associated with the interior of the reaction chamber, at least one tubular sputtering chamber (14, Fig. 1) carrying the solid precursor, the tubular sputtering chamber being in the form of a tube having both ends open to the interior of the reaction chamber and being associated with an electric power supply (39, col. 4, ln. 20), in order to provide the sputtering of the solid precursor and the release of its metal elements (col. 6, ln. 67) ionically bombarded against the substrate (19). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reaction chamber of Binder by providing at least one tubular sputtering chamber carrying the solid precursor, the tubular sputtering chamber being in the form of a tube having both ends open to the interior of the reaction chamber and being associated with an electric power supply, in order to provide the sputtering of the solid precursor and the release of its alloy elements ionically bombarded against the metallic pieces, as taught by Barnes, because it would create nanoparticles with a core and a shell ([0012-0014]). 
The Examiner takes the position that the recitation of “alloy elements” is a material worked upon and as such does not receive patentable weight in an apparatus claim.  As Barnes teaches its sputtering target to be capable of being a metal sputtering target, Barnes provides the capability of sputtering alloy elements. 
Regarding claim 30, Binder does not teach a tubular sputtering chamber. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reaction chamber of Binder by providing least one tubular sputtering chamber is positioned in the interior of the reaction chamber, above the support and is subjected to the working temperature of the interior of the reaction chamber, as taught by Barnes, because it would provide a sputtering system for high rate material deposition (col. 2, ln. 38-40).  
Regarding claim 31, Binder does not teach a tubular sputtering chamber. 
Barnes teaches the at least one tubular sputtering chamber (14) defines a hollow cathode in association with the anode (ground). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reaction chamber of Binder by providing the at least one tubular sputtering chamber defines a hollow cathode in association with the anode, as taught by Barnes, because it would provide a sputtering system for high rate material deposition (col. 2, ln. 38-40).  
Regarding claim 32, Binder does not teach a tubular sputtering chamber. 
Barnes teaches the solid precursor is defined by the respective tubular sputtering chamber (14, Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reaction chamber of Binder by providing the solid precursor is defined by the respective tubular sputtering chamber, as taught by Barnes, because it would provide a sputtering system for high rate material deposition (col. 2, ln. 38-40).  


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794